The Attorney           General of Texas
                                      August 17, 1981
MARK WHITE
Attorney General


                   Mr. Ruben M. Torres, Chairman          Opinion No. w-361
                   Texas Board of Pardons & Paroles
                   Stephen F. Austin Building, Room 711   Re: Interpretation of article
                   Austin, Texas 78711                    42.12, 915(d) Code of Criminal
                                                          Procedure
                   Dear Mr. Torres:

                        You have requested our opinion regarding the proper construction
                   of section 15(d) of article 42.12, Texas Code of Criminal Procedure.
                   That section provides:

                                  A prisoner who has not been released to
                             mandatory supervision and has 180 calendar days or
                             less remaining on his sentence may be released by
                             order of the Board to mandatory supervision.

                   Section 15(c) provides, in pertinent part:

                                  A prisoner who is not on parole, except a
                             person under sentence of death, --
                                                             shall be released
                             to mandatory supervision by order of the Board
                             when the calendar time he has served plus any
                             accrued good conduct time equal the maximum term
                             to which he was sentenced. A prisoner released to
                             mandatory supervision shall, upon release, be
                             deemed as if released on parole.        (Emphasis
                             added.)

                        You explain that the Board of Pardons and Paroles has heretofore
                   construed the word "sentence" in section 15(d) to refer to the maximum
                   term to which a prisoner was sentenced by the trial court, without
                   taking into account any good conduct time under section 15(c). YOU
                   ask whether the Board may interpret the word "sentence" to refer to
                   the release date imposed by section 15(c), i.e., the maximum term less
                   good conduct time.

                        Crediting good conduct time is not discretionary, but is required
                   by the clear language of section 15(c). Thus, for purposes of
                   determining a prisoner's release date, a llsentencellin section 15(c)
                   seems to refer to the prisoner's maximum term less good conduct time.
                   We believe that the Board's proposed construction is in fact the most



                                           p. 1208
Ruben M. Torres - Page 2      MW-361



reasonable interpretation of the word "sentence" in section 15(d).
The word "sentence" in section 15(d) of article 42.12 should be
construed to refer to the release date imposed by section 15(c)
thereof, i.e., the maximum term less accrued good conduct time.


                               SUMMARY

              The Board of Pardons and Paroles should
         construe the word "sentence" in section 15(d) of
         article 42.12, Texas Code of Criminal Procedure,
         to refer to the release date imposed by
         section 15(c) of that statute, i.e., a prisoner's
         maximum term less any accrued good conduct time.




                                       MARK      WHITE
                                       Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jqn Bible
Rick Gilpin
Jim Moellinger




                       p. 1209